Citation Nr: 0701025	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  04-16 342A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation in excess of 10 
percent for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Celeste Farmer Krikorian, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1982 to March 
1986.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  


FINDING OF FACT

The veteran's pes planus more nearly approximates severe 
bilateral pes planus with moderate to severe pronation, 
bilaterally; pain on manipulation accentuated with use; and 
intermittent swelling.


CONCLUSION OF LAW

The schedular criteria for a 30 percent disability rating, 
but not higher, for bilateral pes planus have been met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2006).  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  See 38 U.S.C.A. § 4.3.

Where service connection already has been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In December 2002, the veteran filed a claim for an increased 
evaluation for his service connected bilateral pes planus.  
The veteran has appealed the April 2003 rating decision that 
assigned an increased evaluation of 10 percent for his 
bilateral pes planus.  The applicable diagnostic code (DC) 
used for evaluating the veteran's disability is DC 5276, 
38 C.F.R. § 4.71a (2006).  The next higher rating for 
bilateral pes planus, 30 percent, is assigned when the pes 
planus is severe; objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, and 
characteristic callosities. An evaluation of 50 percent is 
assigned for pronounced bilateral pes planus; marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances.  38 C.F.R. § 4.71a, DC 5276 (2006).  

Private outpatient records, physical therapy notes, and the 
veteran's testimony at his April 2005 RO hearing reveal that 
the veteran has been consistently treated for symptomatology 
relating to his bilateral pes planus from October 2003 to 
April 2005.  The veteran's treating physician has submitted 
two statements dated in November 2003 and April 2005 which 
set forth the veteran's chief complaints and the physician's 
objective findings and diagnoses.  The record also contains 
two VA examinations dated in March 2003 and July 2005 which 
further evaluate the veteran's current disability.  

According to the rating criteria, the veteran must exhibit 
objective evidence of marked deformity (pronation, abduction, 
etc.).  The most recent letter of treatment submitted by the 
veteran's treating physician finds marked foot deformity 
consisting of abnormal pronation.  The most recent VA 
examination noted moderate to moderately severe pronation of 
the right foot and moderate pronation of the left foot.  
Secondly, the private medical reports and VA examinations 
have shown that the veteran has consistently complained of 
pain upon manipulation of the feet which is reportedly 
accentuated by use.  Thirdly, the veteran has complained of 
intermittent swelling of the feet upon use as confirmed by 
his treating physician's letter of April 2005.  The Board's 
review of the evidence shows no objective finding of swelling 
or callosities in private and VA records, to include the 
March 2003 and July 2005 VA examinations.  However, upon 
review of the evidence in its entirety, the Board finds the 
veteran's service-connected disability more closely 
approximates the criteria as set forth for a 30 percent 
rating which is the next higher schedular rating.  While it 
is true that the veteran does not have callosities and it is 
questionable whether he has swelling of his feet, the Board 
has chosen to give the veteran the benefit of the doubt in 
granting the higher rating.  See 38 C.F.R. §§ 4.3, 4.7 
(2006).

The Board concludes, however, that the evidence does not 
support a 50 percent rating.  There is no evidence on VA or 
private examinations of marked inward displacement.  
Furthermore, the record does not reflect any finding of 
severe spasm of the tendo achillis on manipulation or 
otherwise, and there is evidence in his private treatment 
records of improvement after use of orthotics.  In 
conclusion, the Board finds that the veteran's disability 
does not meet the next higher disability rating of 50 
percent.

In addition, a rating beyond 30 percent is not warranted 
under any other potentially applicable diagnostic code.  The 
Board has considered whether the veteran's service-connected 
bilateral flat feet may be rated under other diagnostic codes 
relating to the feet.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Most of these diagnostic codes, however, 
are simply not applicable to the veteran's service-connected 
disability.  It is neither contended nor shown that the 
veteran's service-connected disability involves claw foot 
(Diagnostic Code 5278), or malunion or nonunion of the tarsal 
or metatarsal bones (Diagnostic Code 5283).

Additionally, the Board has considered whether this case 
presents other evidence that would support a higher rating on 
the basis of functional limitation due to weakness, 
fatigability, incoordination, or pain on movement of a joint.  
See 38 C.F.R. § § 4.10, 4.40, 4.45, 4.59 (2005); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of a claimant.  Johnston v. Brown, 19 Vet. 
App. 80, 85 (1997).  During his most recent July 2005 VA 
examination, the veteran complained of an increase in his 
symptoms during prolonged standing and walking and reported 
weather changes and repetitive use as bothersome.  However, 
he stated that he was able to function in his job and was 
able to carry out normal daily activity.  His pain and 
related symptomatology have never required hospitalization, 
and the veteran reports that he does not take medication for 
his disability.  On objective evaluation, he had trouble toe 
and heel walking and squatting due to pain.  However, the 
Board finds that functional loss caused by pain is already 
contemplated by the 30 percent evaluation granted by this 
decision.  The Board, therefore, concludes that no more than 
a 30 percent rating is warranted for the service-connected 
bilateral pes planus even with consideration of the effects 
of pain.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Finally, the evidence as a whole does not suggest that this 
case presents so exceptional or unusual a disability picture 
such that a schedular rating is impractical.  There is no 
evidence that he has been hospitalized for pes planus in 
recent years.  It is noted that he is currently employed at 
the post office, and the record does not suggest that his 
disability picture is so exceptional or unusual that it 
presents marked interference with his employment.  
Accordingly, the Board is of the opinion that referral of the 
claim to the Director of Compensation and Pension or 
extraschedular evaluation is not warranted under 38 C.F.R. 
§ 3.321(b) (2006).

In view of the foregoing, the Board finds that the veteran is 
properly given a 30 percent rating for bilateral pes planus.  
38 C.F.R. § 4.97, Diagnostic Code, 5276 (2006).  

Duties to Notify and Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO's January 2003 letter describing the evidence needed 
to support the veteran's claim was timely mailed well before 
the April 2003 rating decision.  It described the evidence 
necessary to substantiate a claim for an increased rating, 
identified what evidence VA was collecting, requested the 
veteran to send in particular documents and information and 
identified what evidence might be helpful in establishing his 
claim.  The veteran was also specifically notified in October 
2005 that he could submit any pertinent evidence in his 
possession, prior to the April 2006 SSOC.  The veteran was 
also provided with the notice required by Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) with the April 2006 SSOC.

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
obtaining private medical records requested by the veteran.  
The veteran was also afforded a hearing before the RO in 
April 2005, and provided two VA examinations dated in May 
2003 and July 2005.


ORDER

A 30 percent rating for pes planus is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


